NO. 07-04-0344-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                       JULY 7, 2004

                           ______________________________


             IN RE: JUDY LAWRENCE, AS TRUSTEE OF THE A. M. & J.,
                 COLDWATER, AND RED RIVER TRUSTS, RELATOR
                       _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Judy Lawrence, as Trustee of the A.M. & J., Coldwater, and Red River Trusts,

relator, proceeding pro se, commenced this original proceeding by filing a “Petition for an

Emergency Writ of Mandamus” and “Motion for Temporary Relief and Stay of

Proceedings.” It is the latest in a series of petitions relator has filed concerning the same

subject. We will dismiss the petition for want of jurisdiction in part and deny it in part.


       While relator’s petition states various claims and complaints, her prayer for relief

requests we order respondent, the Honorable Ron Enns, Judge of the 69th Judicial District

Court, Dallam County, to take actions to enforce an opinion and judgment issued by this

Court on March 14, 1995, in Cause Number 07-94-0178-CV.
       Relator also requests that we order attorney Kyle Lewis and his client, Eddie

Stafford,1 who are not named as respondents in the petition, to “immediately cease their

unlawful and fraudulent actions.” In addition, relator requests that we order Mr. Stafford to

return property in Alamosa County, Colorado, in contravention of a judgment issued by the

District Court of Alamosa County.2


       Relator and a co-trustee presented a similar request in January 2004 in the form of

a “Complaint for an Emergency Preliminary Injunction and Permanent Injunctive Relief [And

Damages].”3 Dismissing that proceeding for want of jurisdiction, we explained:


       [T]he judgment of an appellate court is enforced at the trial court level after
       the mandate from the appellate court is received by the trial court clerk and
       the process of enforcing the judgment commences. Mandate in our 1995
       decision was issued on May 24, 1995. . . . Because our mandate in the
       referenced proceeding was issued in 1995, we have no jurisdiction to grant
       the relief requested.


       Relator filed a similar petition, seeking a writ of mandamus, with this Court on April

19, 2004. That petition was denied.4




       1
       Eddie Stafford is independent administrator for the Estate of Alex Stafford,
Deceased. Kyle Lewis is attorney for Mr. Stafford in his capacity as independent
administrator.
       2
           The judgment vested title to the property in the Estate of Alex Stafford, Deceased.
       3
       In re Greenstreet, No. 07-04-0015-CV, 2004                    Tex.App.    LEXIS    477
(Tex.App.–Amarillo January 16, 2004) (orig. proceeding).
       4
       In re Lawrence, No. 07-04-0239-CV, 2004                     Tex.App.     LEXIS    3518
(Tex.App.–Amarillo April 20, 2004) (orig. proceeding).

                                           -2-
       A court of appeals has the authority to issue a writ of mandamus against a judge of

a district or county court in the court of appeals’ district and all writs necessary to enforce

its jurisdiction. Tex. Gov’t Code Ann. § 22.221(a),(b) (Vernon 2004). We have jurisdiction

to issue a writ of mandamus to Mr. Lewis and Mr. Stafford, then, only to the extent

necessary to enforce our jurisdiction. Relator’s petition points out that there is currently

pending before this Court5 an appeal of trial court action in a case apparently involving

possession of the same property as is described in relator’s petition, and that there are

pending in the 69th District Court, Dallam County, two actions also involving that property.

Relator’s petition does not explain, though, and we do not perceive, that issuance of the

writ relator seeks is necessary to enforce our appellate jurisdiction.               In these

circumstances, we have no jurisdiction to grant relator’s petition seeking writ of mandamus

addressed to Kyle Lewis and Eddie Stafford.


       A writ of mandamus is an extraordinary remedy that will issue (1) only to correct a

clear abuse of discretion or the violation of a duty imposed by law, when (2) there is no

other adequate remedy by law. See Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304,

305 (Tex. 1994) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)

(orig. proceeding). Such a limitation on the issuance of writs of mandamus is necessary

to preserve orderly trial proceedings and prevent constant interruption of the trial process

by appellate courts.      See Canadian Helicopters, 876 S.W.2d at 305.                In most

circumstances, an appeal will provide an adequate remedy for any trial court error, making



       5
       The pending appeal is No. 07-04-00262-CV, on appeal from the Dallam County
Court, Dallam County, Texas.

                                          -3-
mandamus relief unavailable. See id at 306. It is the relator’s burden to show entitlement

to the relief being requested. See generally Johnson v. Fourth District Court of Appeals,

700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding).


       Although it is not clear that relator seeks relief in her present petition directing Judge

Enns to consider and act on the Complaint for Emergency Preliminary Injunction,

Permanent Injunctive Relief, and __Damages__ relator filed in the trial court’s cause

number 10178 (as did her April 19, 2004 petition), relator’s petition discusses that pleading

and others she has filed in that cause.


       We denied relator’s April 19, 2004, petition because she did not demonstrate her

entitlement to mandamus relief. Nor does this present petition demonstrate entitlement to

mandamus relief directing the trial court to take any action with respect to relator’s

pleadings filed in cause number 10178. Relator refers in her petition to an April 22, 2004,

letter to Judge Enns, but no copy of the letter accompanies her petition, nor does her

petition show that the letter was brought to his attention. See In re Chavez, 62 S.W.3d 225,

228 (Tex.App.–Amarillo 2001) (orig. proceeding).          Relator’s petition refers also to a

stipulation dated February 18, 2004, and filed in cause number 10178. She contends her

signature on the stipulation was obtained by coercion, and that it should be stricken.

Resolution of such a question likely would involve the reconciliation of disputed factual

matters, which is not permitted in a mandamus proceeding. See Hooks v. Fourth Court of

Appeals, 808 S.W.2d 56, 60 (Tex. 1991) (orig. proceeding).




                                           -4-
       Finally, relator’s petition refers also to a partition action pending in trial court cause

number 10238 and a related cause, 10238-A. The petition does not demonstrate, though,

why relator does not have an adequate remedy through appeal of a judgment entered in

that cause for the errors she perceives. Mandamus relief is not available unless that

requirement is satisfied. Canadian Helicopters, 876 S.W.2d at 305.


       To the extent “Relator’s Petition for Emergency Writ of Mandamus” seeks a writ of

mandamus addressed to Kyle Lewis and Eddie Stafford, it is dismissed for want of

jurisdiction; to the extent it seeks a writ addressed to the Honorable Ron Enns, District

Judge, 69th Judicial District Court, Dallam County, it is denied. Relator’s “Motion for

Temporary Relief and Stay of Proceedings” filed with her petition, and the second motion

of the same title filed this date, are denied as moot.




                                                    Per Curiam




                                           -5-